Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement” by and among Freescale Semiconductor,
Inc. (the “Company”), Freescale Holdings GP, Ltd. ( “Freescale GP”), and
                     (the “Executive”) is dated as of the          day of
                    , 2008 (the “Effective Date”).

WHEREAS, the Board of Directors of the Company (the “Board”) and the Board of
Directors of Freescale GP (the “Parent Board”), the managing general partner of
Freescale Holdings, L.P. (the “Parent”) have determined that it is in the best
interests of the Company and its parent companies and stockholders for the
Executive to continue to serve the Company on the terms and conditions set forth
in this Agreement;

WHEREAS, the Executive desires to accept the service, subject to the terms and
conditions of this Agreement.

NOW, THEREFORE, for valuable consideration received, the Company and the
Executive (individually a “Party” and together the “Parties”) agree as follows:

1. Employment Period. The Company agrees to continue to employ the Executive,
and the Executive agrees to continue to be employed by the Company, subject to
the terms and conditions of this Agreement, for the period commencing on the
Effective Date and ending on the Date of Termination, as defined below (the
period of such employment to be called the “Employment Period”).

2. Terms of Employment. (a) Position and Duties. (i) During the Employment
Period, the Executive will serve the Company with such duties and
responsibilities as are assigned from time to time by the Chief Executive
Officer of the Company. The Executive’s principal location of employment will be
at the principal headquarters of the Company [or the Executive’s current primary
location]; provided, however, that the Executive may be required under
reasonable business circumstances to travel outside of the applicable principal
location [or current primary location] of employment in connection with the
performance of his duties under this Agreement.

(ii) The Executive agrees that during the Employment Period, he will devote all
of his business time, energies and talents to the performance of his duties, and
in accordance with each of the Company’s corporate governance guidelines,
Conflict of Interest and Insider Trading policies, standard operating policies,
Code of Business Conduct and Ethics and any other published Company policies as
revised from time to time (collectively, the “Company Policies”). During the
Employment Period the Executive may, subject to the requirements of Section 10
below (A) serve on corporate, civic or charitable boards or committees;
provided, that, the Executive obtain the approval required by Company Policies
prior to service on any corporate board, (B) deliver lectures or fulfill
speaking engagements and (C) manage personal investments; provided, that, the
Executives ensures that the activities described in this Section 2(a)(ii) do not
interfere with the performance of the Executive’s responsibilities under this
Agreement, or violate any Company Policies. The Executive acknowledges that he
has been provided copies of the existing Company Policies.



--------------------------------------------------------------------------------

(b) Compensation.

(i) Base Salary. During the Employment Period, the Executive will receive an
annualized base salary of not less than $                     (including any
future increases, the “Base Salary”), payable in biweekly installments pursuant
to the Company’s normal payroll practices. During the Employment Period, the
current Base Salary will be reviewed for increase at such time, and in the same
manner, as the salaries of senior executives of the Company are reviewed
generally.

(ii) Annual Bonus. For each calendar year of the Company completed during the
Employment Period, the Executive will be eligible to receive an annual cash
bonus (“Annual Bonus”) based upon performance targets that are established by
the Compensation and Leadership Committee of the Board or the Parent Board
(collectively, the “Committee”); provided that, the Executive’s target Annual
Bonus will initially be equal to $                     (the “Target Bonus”), and
the determination of the Company’s and Executive’s success at meeting
performance targets and the actual amount of any Annual Bonus will be at the
discretion of the Committee. During the Employment Period, the Target Bonus will
be reviewed for increase at such time, and in the same manner, as the target
bonuses of senior executives of the Company are reviewed generally. The Annual
Bonus will be paid as soon as practicable following the determination of the
bonus by the Compensation and Leadership Committee and in no event later than
the 75th day after the Date of Termination.

(iii) Long-Term Incentive Awards. The Executive will be eligible to participate
in any long-term incentive plans or programs established by the Company or any
of its affiliates for its senior executives generally, at levels commensurate
with the benefits provided to other senior executives, and subject to all rules,
conditions and obligations contained in the plans or agreements documenting the
awards.

(iv) Benefits. During the Employment Period, the Executive will be eligible for
participation in the welfare, retirement, perquisite and fringe benefit and
other benefit plans, practices, Company Policies and programs, as may be in
effect from time to time, for senior executives of the Company generally;
provided that any severance payments or benefits to be received under any plans,
practices, Company Policies and programs will be offset and reduced by any
severance benefits or payments received under this Agreement.

(v) Expenses. During the Employment Period, the Executive will be eligible for
prompt reimbursement for business expenses reasonably incurred by the Executive
in accordance with Company Policies. All expenses reimbursable under this
Agreement will be reimbursed no later than the 75th day after the Date of
Termination.

(vi) Paid Time Off. During the Employment Period, the Executive will be eligible
for paid time off in accordance with Company Policies.

 

Initial             2   



--------------------------------------------------------------------------------

(c) Other Entities. The Executive agrees to serve upon request, without
additional compensation, as an officer and director for each of the Company’s
subsidiaries, partnerships, joint ventures, limited liability companies and
other entities, controlled by, controlling, or under common control with the
Company (Company “affiliate” or “affiliates”), including entities in which the
Company has a significant investment (collectively, the Company and such
entities, called the “Affiliated Group”), as determined by the Company.

3. Termination of Employment. (a) Death or Disability. The Executive’s
employment will terminate automatically upon the Executive’s death during the
Employment Period. If the Company determines in good faith that a Disability (as
defined below) of the Executive has occurred during the Employment Period, it
may provide the Executive with written notice in accordance with Section 12(b)
of this Agreement of its intention to terminate the Executive’s employment. In
that event, the Executive’s employment with the Company will terminate effective
on the 30th day after the Executive receives the notice (the “Disability
Effective Date”); provided that, within the 30-day period after receipt of the
notice the Executive does not return to full time performance of the Executive’s
duties. “Disability” means the inability of the Executive to perform his duties
with the Company on a full-time basis for 180 consecutive or intermittent days
in any one-year period as a result of incapacity due to mental or physical
illness that is determined to be total and permanent by a licensed physician
selected by the Company or its insurers and reasonably acceptable to the
Executive or the Executive’s legal representative. If the Parties cannot agree
on a licensed physician, each Party will select a licensed physician and the two
physicians will select a third, and the third physician will be the approved
licensed physician for this purpose.

(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period with or without Cause. “Cause” means:

(i) the Executive’s willful or gross misconduct in the performance of his duties
that causes material harm to the Company or any of its affiliates; or

(ii) the Executive has committed fraud, misappropriation or embezzlement against
the Company or any of its affiliates;

(iii) the Executive has committed a felony that constitutes a crime involving
moral turpitude;

(iv) the Executive’s failure to preserve documents or records in accordance with
the Company’s Records Management policy, including any instructions to preserve
documents in connection with threatened or pending litigation, government or
internal investigations or inquiries from government agencies or similar
entities; or

(v) the Executive’s failure to cooperate in any investigation conducted by the
Company or a government entity.

(c) Voluntary Termination. The Executive may voluntarily terminate his
employment for any reason (in addition to death, Disability or retirement), and
the termination will not be deemed to be a breach of this Agreement.

 

Initial             3   



--------------------------------------------------------------------------------

(d) Notice of Termination. Any termination by the Company for Cause or without
Cause must be communicated by Notice of Termination to the Executive in
accordance with Section 12(b) of this Agreement. A “Notice of Termination” means
a written notice that (i) indicates the specific termination provision in this
Agreement relied upon, (ii) sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment and (iii) if the Date of Termination (as defined below) is other than
the date the notice is received, specifies the termination date. The failure by
the Company to set forth in the Notice of Termination any fact or circumstance
that contributes to a showing of Cause will not waive any right or preclude the
Company from asserting a fact or circumstance to enforce the Company’s rights.

(e) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, the date of receipt of the
Notice of Termination or any later date specified within 30 days of the notice,
(ii) if the Executive’s employment is terminated by the Company other than for
Cause, the 30th day after the Notice of Termination is given, (iii) if the
Executive voluntarily resigns, the date on which the Executive notifies the
Company of the termination, (iv) if the Executive’s employment is terminated by
reason of death, the date of death of the Executive, or (v) if the Executive’s
employment is terminated by the Company due to Disability, the Disability
Effective Date.

(f) Separation From Service Under Section 409A. Notwithstanding the foregoing,
the Executive will not be entitled to the benefits provided in Sections 4 or 5
on account of termination of employment unless the Executive has incurred a
“separation from service” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”).

4. Obligations of the Company upon Termination.

(a) Other than for Cause. If, during the Employment Period, the Company
terminates the Executive’s employment other than for Cause, death or Disability:

(i) the Company will pay to the Executive in a lump sum in cash within 30 days
after the Date of Termination, or in the case of a Prorated Bonus Payment (as
defined below) within 30 days after the prorated bonus can be calculated by the
Company, or, if later, as provided in Section 8 below, the aggregate of the
following amounts:

A. the sum of (1) the Executive’s accrued but unpaid Base Salary and any accrued
but unused paid time off pay through the Date of Termination, (2) the
Executive’s business expenses that are reimbursable pursuant to Section 2(b)(v)
but have not been reimbursed by the Company as of the Date of Termination,
subject to the deadline for payment set forth in Section 2(b)(v), and (3) the
Executive’s Annual Bonus for the calendar year immediately preceding the
calendar year in which the Date of Termination occurs if such bonus has been
determined but not paid as of the Date of Termination (at the time such Annual
Bonus would otherwise have been paid) (collectively, the “Obligations”); and

 

Initial             4   



--------------------------------------------------------------------------------

B. for the calendar year in which the Date of Termination occurs, payment of a
prorated portion of the Executive’s Annual Bonus (the “Prorated Bonus Payment”);
the Prorated Bonus Payment will be calculated at target if the Date of
Termination occurs prior to the end of the first fiscal quarter; the Prorated
Bonus Payment will be adjusted for actual Company performance under the then
current Company bonus plan through the fiscal quarter preceding the Date of
Termination if the Date of Termination occurs after the first fiscal quarter;
the plan formula will be used to complete the calculation of the projected
Annual Bonus amount, and then that amount will be multiplied by a fraction, the
numerator of which is the number of days in such year through the Date of
Termination and the denominator of which is 365) to determine the Prorated Bonus
Payment, if any; and

C. if the Date of Termination occurs on or before December 31, 2009, the amount
equal to the product of (x) two and (y) the Executive’s Base Salary. If the Date
of Termination occurs after December 31, 2009, the amount equal to the product
of (x) 1.5 and (y) the Executive’s Base Salary; and

(ii) if the Date of Termination occurs on or before December 31, 2009, for two
years after the Executive’s Date of Termination, the Company will continue
medical and life insurance benefits to the Executive (and, if applicable, to any
dependents of the Executive who received benefits under his coverage prior to
the Date of Termination) at least equal to those that would have been provided
to the Executive (and to any dependent) in accordance with the plans, programs,
practices and Company Policies of the Company if the Executive’s employment had
not been terminated; provided that the Executive continues to make all required
contributions. If the Date of Termination occurs after December 31, 2009, the
period of benefit continuation described in this section will be 18 months
instead of two years; and

(iii) the Company will timely pay or provide to the Executive any other amounts
or benefits required to be paid or provided or which the Executive is eligible
to receive under any plan, program, policy or practice or contract or agreement
of the Company and its affiliates (such amounts and benefits, the “Other
Benefits”) in accordance with the terms and normal procedures of each such plan,
program, policy or practice, based on accrued benefits through the Date of
Termination.

(iv) If the Executive’s employment with the Company terminates on or before
November 30, 2008 and the circumstances of the termination result in the
Executive qualifying for payments and benefits under the Freescale
Semiconductor, Inc. Officer Change in Control Severance Plan (the “CIC Plan”),
the Executive will receive the payments and benefits under the CIC Plan and will
not be eligible to receive payments or benefits under this Section 4(a), or
under any other section of this Agreement.

Except with respect to payments and benefits under Sections
4(a)(i)(A)(l),4(a)(i)(A)(2) and 4(a)(iv), all payments and benefits under this
Section 4(a) are conditioned upon the Executive delivering to the Company, and
not revoking, a signed release of claims substantially in the form of Exhibit A
within fifty-two days following Executive’s termination date.

 

Initial             5   



--------------------------------------------------------------------------------

(b) Cause; Voluntary Termination. If the Executive’s employment is terminated
for Cause or the Executive voluntarily terminates his employment during the
Employment Period, this Agreement will terminate without further obligations to
the Executive other than the obligation to pay or provide to the Executive an
amount equal to the amount set forth in clauses 4(a)(i)(A)(1), and 4(a)(i)(A)(2)
above, and the timely payment or provision of the Other Benefits.

(c) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement will terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than the obligation to pay or provide to the Executive’s
beneficiaries the amounts in clauses 4(a)(i)(A)(1), 4(a)(i)(A)(2) and
4(a)(i)(A)(3) and the timely payment or provision of the Other Benefits.

(d) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, this Agreement will
terminate without further obligations to the Executive, other than the
obligation to pay or provide to the Executive the amounts in clauses
4(a)(i)(A)(1), 4(a)(i)(A)(2) and 4(a)(i)(A)(3) and the timely payment or
provision of the Other Benefits.

5. Change in Control Benefits. If a Change in Control (as defined below) of the
Company occurs after November 30, 2008, and prior to the first anniversary of
such Change in Control, the Executive’s employment is terminated other than for
Cause, death or Disability or the Executive resigns for Good Reason (as defined
below), the Executive is entitled to receive the following benefits payable in a
lump sum within ten days following the Executive’s Date of Termination or, if
later, as soon as practicable following the earliest date on which such payment
would avoid imposition of penalties under Section 409A of the Code:

(a) The Obligations; and

(b) the Prorated Bonus Payment; and

(c) two times the Executive’s Base Salary on the Date of Termination; and

(d) the amount equal to two times the Executive’s Target Bonus on the Date of
Termination; and

(e) health, medical, life and long-term disability benefits for two years
comparable to the Executive’s benefits immediately prior to the Change in
Control, or if the Executive is unable to continue to participate in the
Company’s health, medical, life and long-term disability plans, the Company will
provided the Executive comparable benefits on an after-tax basis. The benefits
will be no less favorable than as in effect immediately prior to the Change in
Control. The Executive will be eligible for COBRA benefits at the end of the
two-year period.

 

Initial             6   



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if the Company adopts a Change in Control
severance plan for senior executives generally with more generous benefits than
the benefits outlined above, the Executive will be entitled to those more
generous benefits to the extent applicable in lieu of benefits provided in this
Section 5.

If the Executive is terminated by the Company (other than for Cause) within the
six-month period prior to a Change in Control, but subsequent to such time as
negotiations or discussions which ultimately lead to a Change in Control have
commenced, then the Executive will be entitled to receive the benefits listed in
Sections 5(a) through (d) above.

If the Executive becomes entitled to payments under this Section 5, he will not
be entitled to any payments or benefits under Section 4.

6. Definitions of Change in Control and Good Reason.

(a) The term “Change in Control” as used in this Agreement will mean any of the
following: (i) a Change of Control within the meaning of the Investors
Agreement; (ii) directly or indirectly a sale, transfer or other conveyance of
all or substantially all of the assets of Freescale Semiconductor, Inc.
(“Freescale”), on a consolidated basis, to any “person” or “group” (as such
terms are used for purposes of Sections 13(d) and 14(d) of the Exchange Act,
whether or not applicable), as an entirety or substantially as an entirety in
one transaction or series of related transactions; (iii) any “person” or “group”
(as such terms are used for purposes of Sections 13(d) and 14(d) of the Exchange
Act, whether or not applicable), other than one or more Qualified Institutional
Investors, is or becomes the “beneficial owner” (as that term is used in Rules
13d-3 and 13d-5 under the Exchange Act, whether or not applicable), directly or
indirectly, of more than 50% of the total voting power of all Voting Stock then
outstanding of Freescale, provided that for so long as (x) the Partnership and
its subsidiaries own more than 50% of the total voting power of all Voting Stock
of Freescale and (y) one or more Qualified Institutional Investors own more than
50% of the total voting power of all Voting Stock of the general partner of the
Partnership, such Qualified Institutional Investors will be deemed to
beneficially own the Freescale Voting Stock owned by the Partnership and its
subsidiaries.

(b) The Executive’s employment may be terminated by the Executive for Good
Reason if (x) an event or circumstance set forth in the clauses of this
Section 6(b) occurs and the Executive provides the Company with written notice
within 30 days after the Executive has knowledge of the occurrence or existence
of the event or circumstance (the notice must specifically identify the event or
circumstance that the Executive believes constitutes Good Reason), (y) the
Company fails to correct the event or circumstance within 30 days after the
receipt of the notice, and (z) the Executive resigns within 60 days after the
date of delivery of the notice referred to in clause (x) above. “Good Reason”
for purposes of the Change in Control sections of this Agreement means, in the
absence of the Executive’s written consent, any of the following:

(i) a material reduction by the Company in the Executive’s Base Salary or Target
Bonus unless the Base Salary or Target Bonus of all senior executives is reduced
by a similar percentage or amount as part of company-wide cost reductions; or

 

Initial             7   



--------------------------------------------------------------------------------

(ii) a material reduction in the aggregate level of employee benefits made
available to the Executive when compared to the benefits made available to the
Executive at any time during the Employment Period, unless the reduction is
applicable to senior executives of the Company generally; or

(iii) a material diminution in the Executive’s duties or responsibilities (other
than as a result of the Executive’s physical or mental incapacity which impairs
his ability to materially perform his duties or responsibilities as confirmed by
a doctor reasonably acceptable to the Executive or his representative and such
diminution lasts only for so long as such doctor determines such incapacity
impairs the Executive’s ability to materially perform his duties or
responsibilities). A lateral job change that does not materially diminish the
Executive’s duties or responsibilities and does not affect the Executive’s
reporting relationship will not constitute Good Reason; or

(iv) the Company requiring the Executive’s principal location of employment to
be at any office or location more than 35 miles from the principal headquarters
of the Company [or, the Executive’s current principal location] (other than any
such change in location which is not materially adverse to the Executive, and
other than to the extent agreed to or requested by the Executive) on the
Effective Date; or

(v) a failure of the Company to comply with Section 11(b); provided that the
Executive is willing and able to execute a new contract providing terms and
conditions substantially similar to those in this Agreement and to continue
providing services to the Company.

(c) Notice of Termination for Good Reason. Any termination by the Executive for
Good Reason must be communicated by Notice of Termination for Good Reason to the
Company in accordance with Section 12(b) of this Agreement. A “Notice of
Termination for Good Reason” means a written notice that (i) indicates the
specific termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment and (iii) if the Date of Termination
is other than the date the notice is received, specifies the termination date.
Except as provided in Section 6(b) above, the failure by the Executive to set
forth in the Notice of Termination for Good Reason any fact or circumstance that
contributes to a showing of Good Reason will not waive any right or preclude the
Executive from asserting a fact or circumstance to enforce the Executive’s
rights.

(d) Date of Termination for Good Reason. If the Executive’s employment is
terminated by the Executive for Good Reason, the Date of Termination is the date
of receipt of the Notice of Termination for Good Reason or any later date
specified within 30 days of the notice,

7. Change in Control.

(a) In the event of a Change in Control at a time when the common stock of the
Company or any of its affiliates is not readily tradeable on an established
securities market or otherwise, within the meaning of Section 280G(b)(5)(A)(ii)
of the Code, the parties will use their

 

Initial             8   



--------------------------------------------------------------------------------

best efforts to satisfy the “shareholder approval requirements” of that section
in a manner designed to preserve the full economic benefit to the executive of
any payments or benefits otherwise due to the Executive.

(b) In the event of a Change in Control other than at a time when the common
stock of the Company or any of its affiliates is not readily tradeable on an
established securities market or otherwise, within the meaning of
Section 280G(b)(5)(A)(ii) of the Code, and it is determined that any payment or
distribution by the Company to or for the benefit of the Executive, whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise (a “Payment”), would constitute an “excess parachute
payment” within the meaning of Section 280G of the Code, the Company will pay
the Executive an additional amount (the “Gross-Up Payment”) such that the net
amount retained by the Executive after deduction of any Excise Tax (as defined
below), and any federal, state and local income tax, employment tax and Excise
Tax imposed upon the Gross-Up Payment, will be equal to the Payment.
Notwithstanding the foregoing provisions of this Section 7, if it is determined
that the Executive is entitled to the Gross-Up Payment, but that the payment
does not exceed 110% of the Safe Harbor Amount (as defined below), then no
Gross-Up Payment shall be made to the Executive and the amounts payable under
Section 5 will be reduced so that the Payment equals the Safe Harbor Amount. The
reduction of the amounts payable hereunder, if applicable, will be made in such
a manner as to maximize the value of all payments actually made to the
Executive. For purposes of reducing the Payment to the Safe Harbor Amount, only
amounts payable under Section 5 may be reduced. If the reduction of the amount
payable under Section 5 above would not result in a reduction of the Payment to
the Safe Harbor Amount, no amounts payable under the Agreement will be reduced
pursuant to this Section 7. The term “Excise Tax” means the excise tax imposed
under Section 4999 of the Code, together with any interest or penalties imposed
with respect to such excise tax. For purposes of determining the amount of the
Gross-Up Payment, unless the Executive specifies that other rates apply, the
Executive will be deemed to pay federal income tax and employment taxes at the
highest marginal rate of federal income and employment taxation in the calendar
year in which the Gross-Up Payment is to be made and state and local income
taxes at the highest marginal rate of taxation in the state and locality of the
Executive’s residence on the Executive’s Date of Termination, net of the maximum
reduction in federal income taxes that may be obtained from the deduction of
such state and local taxes. The term “Safe Harbor Amount” means the maximum
Payment that the Executive may receive without the Payment constituting an
“excess parachute payment” within the meaning of 280G of the Code.

(c) All determinations to be made under this Section 7 will be made by the
Company’s independent public accounting firm immediately prior to the Change in
Control or another independent public accounting firm selected by the Company
prior to the Change in Control (the “Accounting Firm”). The Accounting Firm will
provide its determinations and any supporting calculations both to the Company
and the Executive within 20 days after the Change in Control. Any such
determination by the Accounting Firm will be binding upon the Company and the
Executive.

(d) The Executive must notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of a Gross-Up Payment. Such notification will be given as soon as
practicable but no later than ten

 

Initial             9   



--------------------------------------------------------------------------------

business days after the Executive knows of such claim and will apprise the
Company of the nature of such claim and the date on which such claim is
requested to be paid. The Executive will not pay such claim prior to the
expiration of the 30-day period following the date on which the Executive gives
such notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due). If the Company notifies the
Executive in writing prior to the expiration of such period that it desires to
contest such claim, the Executive will:

(i) give the Company any information reasonably requested by the Company
relating to such claim,

(ii) take such action in connection with contesting such claim as the Company
will reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

(iii) cooperate with the Company in good faith in order to contest such claim
effectively, and

(iv) permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company will bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and will indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax, income tax or employment tax, including
interest and penalties, imposed as a result of the representation and payment of
costs and expenses. Without limitation on the foregoing provisions of this
Section 7, the Company will control all proceedings taken in connection with
such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearing and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a termination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company will determine.
If the Company directs the Executive to pay the claim and sue for a refund, the
Company must advance the amount of such payment to the Executive on an
interest-free basis and indemnify and hold the Executive harmless, on an
after-tax basis, from any Excise Tax, income tax or employment tax, including
interest or penalties imposed with respect to such advance or with respect to
any imputed income with respect to such advance. Any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Executive
with respect to which the contested amount is claimed to be due will be limited
solely to the contested amount. The Company’s control of the contest will be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder, and the Executive will be entitled to settle or contest any other
issue raised by the Internal Revenue Service or any other taxing authority.

(e) If, after the receipt by the Executive of an amount advanced by the Company
pursuant to this Section, the Executive becomes entitled to receive any refund
with

 

Initial             10   



--------------------------------------------------------------------------------

respect to the claim, the Executive must (subject to the Company’s complying
with the requirements of subsection (c)) promptly pay to the Company the amount
of such refund, together with any interest paid or credited thereon after taxes
applicable thereto. If, after the receipt by the Executive of an amount advanced
by the Company pursuant to this Section 7, a determination is made that the
Executive is not entitled to any refund with respect to the claim and the
Company does not notify the Executive in writing of its intent to contest such
denial of refund prior to the expiration of 30 days after such determination,
then the advance will be forgiven and will not be required to be repaid and the
amount of the advance will offset the amount of Gross-Up Payment required to be
paid.

(f) All of the fees and expenses of the Accounting Firm in performing the
determinations referred to in subsections (b), (c) and (d) above will be borne
solely by the Company. The Company agrees to indemnify and hold harmless the
Accounting Firm from any and all claims, damages and expenses resulting from or
relating to its determinations pursuant to subsections (b), (c) and (d) above,
except for claims, damages or expenses resulting from the gross negligence or
willful misconduct of the Accounting Firm.

(g) The Company must pay the Gross-Up Payment as and when the related Excise Tax
is incurred. The Gross-Up Payment must be paid in accordance with Section 409A
of the Code. In order to comply with Section 409A of the Code, any Gross-Up
Payments will be made as soon as practicable but in no event later than the 75th
day after the Date of Termination. If the amount of a Gross-Up Payment cannot be
fully determined by the date on which the applicable portion of the Payment
becomes subject to the Excise Tax (“Payment Date”), the Company must pay to the
Executive by the Payment Date an estimate of such Gross-Up Payment, as
determined by the Accounting Firm, and the Company must pay to the Executive the
remainder of such Gross-Up Payment (if any) as soon as the amount can be
determined, but in no event later than 20 days after the payment date.

8. Six-Month Waiting Period for Distributions Upon Separation From Service. To
the extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Agreement during the
six-month period immediately following the Executive’s separation from service
will instead be paid on the first business day after the date that is six months
following the Executive’s termination of employment (or upon the Executive’s
death, if earlier).

9. Full Settlement. In no event will the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and the amounts
will not be reduced as a result of a mitigation duty whether or not the
Executive obtains other employment. To the extent permitted by applicable law,
the Company will reimburse the Executive for all legal costs and expenses
reasonably incurred (and documented in invoices) in connection with any dispute
under this Agreement, so long as the Executive substantially prevails in the
dispute.

10. Covenants. The Executive hereby acknowledges and agrees that he is bound by
the Restrictive Covenants set forth in Exhibit B (the “Restrictive Covenants”).

 

Initial             11   



--------------------------------------------------------------------------------

11. Successors. (a) This Agreement is personal to the Executive and without the
prior written consent of the Company may not be assigned by the Executive other
than by will or the laws of descent and distribution. This Agreement will inure
to the benefit of and be enforceable by the Executive’s legal representatives.
This Agreement will inure to the benefit of and be binding upon the Company and
its successors and assigns.

(b) The Company will cause any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all or a
substantial portion of its business and/or assets to assume expressly and agree
to perform this Agreement immediately upon such succession in the same manner
and to the same extent that the Company would be required to perform it if no
such succession had taken place.

12. Miscellaneous. (a) This Agreement will be governed by and construed in
accordance with the laws of the State of Texas, without reference to principles
of conflict of laws. The Parties agree to submit to the jurisdiction and venue
of the courts of the State of Texas, in any action or proceeding brought with
respect to or in connection with this Agreement. The captions of this Agreement
are not part of the provisions and have no force or effect. This Agreement may
not be amended or modified otherwise than by a written agreement executed by the
Parties or their respective successors and legal representatives.

(b) All notices and other communications under this Agreement must be in writing
and must be given by hand delivery to the other Party or by Federal Express, UPS
or similar carrier, addressed as follows:

 

If to the Executive: At the most recent address on file for the Executive at the
Company. If to the Company: Freescale Semiconductor, Inc.

6501 William Cannon Drive West

Austin, TX 78735

Attention: General Counsel

or to such other address as either Party furnishes to the other in writing.
Notice and communications will be effective when actually received by the
addressee.

(c) The invalidity or unenforceability of any provision of this Agreement will
not affect the validity or enforceability of any other provision of this
Agreement.

(d) Notwithstanding any other provision of this Agreement, the Company may
withhold from any amounts payable or benefits provided under this Agreement any
Federal, state, and local taxes required to be withheld pursuant to any
applicable law or regulation.

 

Initial             12   



--------------------------------------------------------------------------------

(e) Except as provided in Section 6(b) above, the Executive’s or the Company’s
failure to insist upon strict compliance with any provision of this Agreement or
the failure to assert any right the Executive or the Company may have will not
be deemed to be a waiver of any other provision or right in this Agreement.

(f) From and after the Effective Date, this Agreement will supersede any other
employment agreement or understanding between the Parties except as otherwise
specifically set forth in this Agreement.

(g) The Executive may not issue a press release or otherwise publicly disclose
the Executive’s employment or termination from employment with the Company
without the Company’s written consent as to the content and timing of the
disclosure.

13. Resignation from All Positions. Notwithstanding any other provision of this
Agreement, upon the termination of the Executive’s employment for any reason,
unless otherwise requested by the Company, the Executive must immediately resign
as of the Date of Termination or the Date of Termination for Good Reason from
all positions that he holds or has ever held with the Company and any other
member of the Affiliated Group (and with any other entities with respect to
which the Company has requested the Executive to perform services), including,
without limitation, all boards of directors of any member of the Affiliated
Group. The Executive agrees to execute any and all documentation to effectuate
the resignations upon request by the Company, but he will be treated for all
purposes as having resigned on the Date of Termination or the Date of
Termination for Good Reason, regardless of when or whether he executes any such
documentation.

14. Director’s and Officer’s Insurance; Indemnification.

(a) The Company will indemnify the Executive, to the fullest extent permitted by
applicable law, against all costs, charges and expenses incurred or sustained by
the Executive, including the cost and expenses of legal counsel, in connection
with any action, suit or proceeding to which the Executive may be made a party
by reason of the Executive being or having been an officer, director, or
employee of the Company or any of its subsidiaries or affiliates.

(b) The Executive will be covered at the Company’s expense during the entire
term of this Agreement and for at least six (6) years after the Date of
Termination by officer and director liability insurance in amounts and on terms
similar to that afforded to other executives and/or directors of the Company or
its affiliates; provided that officer and director liability insurance is
commercially available to the Company.

(c) The Executive will repay any costs, charges or expenses paid by the Company
under Section 14(a) or (b) if the Executive’s actions or omissions that are the
subject of the action, suit or proceeding constituted Cause for termination of
employment as defined in this Agreement.

15. Section 409A. If it is determined that any amount due the Executive under
the terms of this Agreement has been structured in a manner that would result in
adverse tax treatment under Section 409A of the Code, the Parties agree to
cooperate in taking all reasonable measures to restructure the arrangement to
minimize or avoid such adverse tax treatment without materially impairing
Executive’s economic rights.

 

Initial             13   



--------------------------------------------------------------------------------

EXECUTIVE

 

FREESCALE SEMICONDUCTOR, INC. FREESCALE HOLDINGS GP, LTD. By:  

 

Title:  

 

 

Initial             14   



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RELEASE

RELEASE AGREEMENT

THIS RELEASE AGREEMENT (the “Release”) is made as of this [    ] day of
[                    ], [        ], by and between Freescale Semiconductor, Inc.
(the “Company”), Freescale Holdings GP, Ltd. (the “Parent”), and
                             (the “Executive”).

 

1.

Executive hereby voluntarily, knowingly and willingly releases and forever
discharges Parent, the Company, and each of their respective subsidiaries and
affiliates, and each of their respective officers, directors, partners, members,
shareholders, employees, attorneys, representatives and agents, and each of
their predecessors, successors and assigns (collectively, the “Company
Releasees”), from any and all charges, complaints, claims, promises, agreements,
controversies, causes of action and demands of any nature whatsoever which
against them Executive or Executive’s executors, administrators, successors or
assigns ever had, now have or hereafter can, will or may have by reason of any
matter, cause or thing whatsoever (a) arising prior to the time Executive signs
this Release; (b) arising prior to the time Executive signs this Release out of
or relating to Executive’s employment with the Company; or (c) arising prior to
the time Executive signs this Release out of or relating to (i) the Employment
Agreement between the Company, the Parent and the Executive, dated
                        , (ii) the Investors Agreement by and among Freescale
Holdings L.P., Freescale Holdings (Bermuda) I, Ltd., Freescale Holdings
(Bermuda) II, Ltd., Freescale Holdings (Bermuda) III, Ltd., Freescale
Acquisition Holdings Corp., Freescale Holdings (Bermuda) IV, Ltd., Freescale
Acquisition Corporation and Certain Freescale Holdings L.P. Investors and
certain stockholders of Freescale Holdings (Bermuda) I, Ltd. dated as of
December 1, 2006 (the “Investors Agreement”), (iii) the Amended and Restated
Agreement of Exempted Limited Partnership of Freescale Holdings L.P., a Cayman
Islands exempted limited partnership, dated February 11, 2008, as amended from
time to time, (iv) the Registration Rights Agreement by and among Freescale
Holdings L.P. and Certain Freescale Holdings L.P. Investors, dated as of
December 1, 2006, (v) the Freescale Holdings L.P. 2006 Interest Plan, (vi) the
Freescale Holdings L.P. Award Agreement by and between Freescale Holdings L.P.,
a Cayman Islands limited partnership and Executive, dated [                    ]
[    ], 2008, or any other agreement, contract, plan, practice, policy or
program of the Company. This Release includes, but is not limited to, any rights
or claims arising under any statute, including the Employee Retirement Income
Security Act of 1974, Title VII of the Civil Rights Act of 1991, the Americans
with Disabilities Act, the Family and Medical Leave Act, the Fair Labor
Standards Act, the federal Age Discrimination in Employment Act of 1967 or any
other foreign, federal, state or local law or judicial decision, including, but
not limited to, the Texas Commission on Human Rights Act, the California Fair
Employment and Housing Act, the California Family Right Act, California Labor
Code Section 1400 et seq (CA WARN) and any rights or claims under any policy,
agreement, understanding or promise, written or oral, formal or informal,
between Executive and any of the Company Releasees. The foregoing Release will
not apply to (i) claims that cannot be released under applicable law, including,
but not

 

Initial             15   



--------------------------------------------------------------------------------

 

limited to, any claim for unpaid wages, workers’ compensation benefits,
unemployment benefits and any claims under Section 2802 of the California Labor
Code; (ii) legally mandated benefits; (iii) vested benefits, if any, under any
equity plan, qualified or nonqualified savings and pension plans in which
Executive may have participated during his employment with the Company or its
affiliates; (iv) any claim related to indemnification for acts performed while
the Management Representative under the Investors Agreement or while an officer
or director of the Company or its affiliates as permitted under applicable law
and the bylaws of the Company or its affiliates, as appropriate; or (v) any
claim that may be raised by Executive in his capacity as an equityholder of the
Company or its affiliates. Executive represents that Executive has no
complaints, charges or lawsuits pending against the Company or any of the
Company Releasees.

 

2. Executive has a twenty-one (21) day period to consider the Release before
deciding whether to sign it, and will have seven (7) additional days from the
date of signing to revoke his consent to the Release. Any revocation must be
made in writing so as to be received by the Company prior to the eighth
(8th) day following Executive’s signing of this Release. If no revocation
occurs, the Release will become effective on the eighth (8th) day following
Executive’s signing of this Release.

 

3. This Release will be governed and construed in accordance with the laws of
Texas, without reference to its principles of conflicts of law; provided,
however, that if there is a judicial determination that the laws of the State of
Texas are not applicable, the parties agree that this Agreement will be governed
by the laws of the State of New York.

IN WITNESS WHEREOF, Executive, the Parent and the Company have executed the
Release as of the date and year first written above.

 

EXECUTIVE

 

FREESCALE SEMICONDUCTOR, INC. By:  

 

Title:  

 

FREESCALE HOLDINGS GP, LTD. By:  

 

Title:  

 

 

Initial             16   



--------------------------------------------------------------------------------

EXHIBIT B

Restrictive Covenants.

Confidential Information. The Executive shall hold in a fiduciary capacity for
the benefit of the Company and its Affiliates (collectively, the “Affiliated
Group”), all secret or confidential information, knowledge or data relating to
the Affiliated Group and its businesses (including, without limitation, any
proprietary and not publicly available information concerning any processes,
methods, trade secrets, research or secret data, costs, names of users or
purchasers of their respective products or services, business methods, operating
procedures or programs or methods of promotion and sale) that the Executive
obtains during the Executive’s employment that is not public knowledge (other
than as a result of the Executive’s violation of this Section (“Confidential
Information”). The Executive shall not communicate, divulge or disseminate
Confidential Information at any time during or after the Executive’s employment,
except with the prior written consent of the Company, or as otherwise required
by law or legal process or as such disclosure or use may be required in the
course of the Executive performing his duties and responsibilities with the
Affiliated Group. Notwithstanding the foregoing provisions, if the Executive is
required to disclose any such confidential or proprietary information pursuant
to applicable law or a subpoena or court order, the Executive shall promptly
notify the Company in writing of any such requirement so that the Company or the
appropriate member of the Affiliated Group may seek an appropriate protective
order or other appropriate remedy or waive compliance with the provisions
hereof. The Executive shall reasonably cooperate with the Company or the
appropriate member of the Affiliated Group to obtain such a protective order or
other remedy. If such order or other remedy is not obtained prior to the time
the Executive is required to make the disclosure, or the Company waives
compliance with the provisions hereof, the Executive shall disclose only that
portion of the confidential or proprietary information which he is advised by
counsel in writing (either his or the Company’s) that he is legally required to
so disclose. Upon his termination of employment for any reason, the Executive
shall promptly return to the Company all records, files, memoranda,
correspondence, notebooks, notes, reports, customer lists, drawings, plans,
documents, and other documents and the like relating to the business of the
Affiliated Group or containing any trade secrets relating to the Affiliated
Group or that the Executive uses, prepares or comes into contact with during the
course of the Executive’s employment with the Affiliated Group, and all keys,
credit cards and passes, and such materials shall remain the sole property of
the Affiliated Group. The Executive agrees to execute any standard-form
confidentiality agreements with the Company that the Company in the future
generally enters into with its senior executives.

Work Product and Inventions. The Affiliated Group and/or its nominees or assigns
shall own all right, title and interest in and to any and all inventions, ideas,
trade secrets, technology, devices, discoveries, improvements, processes,
developments, designs, know how, show-how, data, computer programs, algorithms,
formulae, works of authorship, works modifications, trademarks, trade names,
documentation, techniques, designs, methods, trade secrets, technical
specifications, technical data, concepts, expressions, patents, patent rights,
copyrights, moral rights, and all other intellectual property rights or other
developments whatsoever (collectively, “Developments”), whether or not
patentable, reduced to practice or

 

Initial             17   



--------------------------------------------------------------------------------

registrable under patent, copyright, trademark or other intellectual property
law anywhere in the world, made, authored, discovered, reduced to practice,
conceived, created, developed or otherwise obtained by the Executive (alone or
jointly with others) during the Executive’s employment with the Affiliated
Group, and arising from or relating to such employment or the business of the
Affiliated Group (whether during business hours or otherwise, and whether on the
premises of using the facilities or materials of the Affiliated Group or
otherwise). The Executive shall promptly and fully disclose to the Affiliated
Group and to no one else all Developments, and hereby assigns to the Affiliated
Group without further compensation all right, title and interest the Executive
has or may have in any Developments, and all patents, copyrights, or other
intellectual property rights relating thereto, and agrees that the Executive has
not acquired and shall not acquire any rights during the course of his
employment with the Affiliated Group or thereafter with respect to any
Developments.

Non-Recruitment of Affiliated Group Employees. The Executive shall not, at any
time during the Nonsolicitation Restricted Period (as defined below), without
the prior written consent of the Affiliated Group, directly or indirectly,
solicit, recruit, or employ (whether as an employee, officer, agent, consultant
or independent contractor) any person who is or was at any time during the
previous 12 months, an employee, representative, officer or director of any
member of the Affiliated Group. Further, during the Nonsolicitation Restricted
Period, the Executive shall not take any action that could reasonably be
expected to have the effect of directly encouraging or inducing any person to
cease their relationship with any member of the Affiliated Group for any reason.
A general employment advertisement by an entity of which the Executive is a part
will not constitute solicitation or recruitment. If the Date of Termination
occurs on or before December 31, 2009, the “Nonsolicitation Restricted Period”
shall mean the period from the Effective Date through the second anniversary of
the Executive’s Date of Termination. If the Date of Termination occurs after
December 31, 2009, the “Non-Solicitation Restricted Period” shall extend from
the Effective Date through the period ending 18 months after the Executive’s
Date of Termination.

Non-Competition – Solicitation of Business. During the Noncompetition Restricted
Period (as defined below), the Executive shall not, either directly or
indirectly, compete with the business of the Affiliated Group by (i) becoming an
officer, agent, employee, partner or director of any other corporation,
partnership or other entity, or otherwise render services to or assist or hold
an interest (except as a less than 3-percent shareholder of a publicly traded
corporation or as a less than 5-percent shareholder of a corporation that is not
publicly traded) in any Competitive Business (as defined below), or
(ii) soliciting, servicing, or accepting the business of (A) any active customer
of any member of the Affiliated Group, or (B) any person or entity who is or was
at any time during the previous twelve months a customer of any member of the
Affiliated Group, provided that such business is competitive with any
significant business of any member of the Affiliated Group. “Competitive
Business” shall mean any person or entity (including any joint venture,
partnership, firm, corporation, or limited liability company) that conducts a
business that is competitive with any significant business of the Affiliated
Group as of the date of termination (or any significant business that is being
actively pursued as of the date of termination by the Affiliated Group). If the
Date of Termination occurs on or before December 31, 2009, the “Noncompetition
Restricted Period” shall mean the period from the Effective Date through the
second anniversary of the Executive’s Date of Termination. If the Date of
Termination occurs after December 31, 2009, the “Noncompetition Restricted
Period” shall extend from the Effective Date through the period ending 18 months
after the Executive’s Date of Termination.

 

Initial             18   



--------------------------------------------------------------------------------

Assistance. The Executive agrees that during and after his employment by the
Affiliated Group, upon request by the Company, the Executive will assist the
Affiliated Group in the defense of any claims, or potential claims that may be
made or threatened to be made against any member of the Affiliated Group in any
action, suit or proceeding, whether civil, criminal, administrative,
investigative or otherwise (a “Proceeding”), and will assist the Affiliated
Group in the prosecution of any claims that may be made by any member of the
Affiliated Group in any Proceeding, to the extent that such claims may relate to
the Executive’s employment or the period of the Executive’s employment by the
Affiliated Group. The Executive agrees, unless precluded by law, to promptly
inform the Company if the Executive is asked to participate (or otherwise become
involved) in any Proceeding involving such claims or potential claims. The
Executive also agrees, unless precluded by law, to promptly inform the Company
if the Executive is asked to assist in any investigation (whether governmental
or otherwise) of any member of the Affiliated Group (or their actions),
regardless of whether a lawsuit has then been filed against any member of the
Affiliated Group with respect to such investigation. The Company agrees to
reimburse the Executive for all of the Executive’s reasonable out-of-pocket
expenses associated with such assistance, including travel expenses and any
attorneys’ fees and shall pay a reasonable per diem fee for the Executive’s
service. In addition, the Executive agrees to provide such services as are
reasonably requested by the Company to assist any successor to the Executive in
the transition of duties and responsibilities to such successor. Any services or
assistance contemplated in this Section (e) shall be at mutually agreed to and
convenient times.

Remedies. The Executive acknowledges and agrees that the terms of this Exhibit
B: (i) are reasonable in geographic and temporal scope, (ii) are necessary to
protect legitimate proprietary and business interests of the Affiliated Group
in, inter alia, near permanent customer relationships and confidential
information. The Executive further acknowledges and agrees that the Executive’s
breach of the provisions of this Exhibit B will cause the Affiliated Group
irreparable harm, which cannot be adequately compensated by money damages. If
any of the provisions of this Exhibit B are determined to be wholly or partially
unenforceable, the Executive hereby agrees that Exhibit B or any provision
hereof may be reformed so that it is enforceable to the maximum extent permitted
by law. If any of the provisions of this Exhibit B are determined to be wholly
or partially unenforceable in any jurisdiction, such determination shall not be
a bar to or in any way diminish the Affiliated Group’s right to enforce any such
covenant in any other jurisdiction.

 

Initial             19   